DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of claims 1, 7-15, and 33 in the reply filed on September 21, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden if the inventions were examined together.  This is not found persuasive because the different, independent inventions are classified differently, would require an excessive number of separate search queries if examined together, and prior art applicable to one is not likely applicable to others
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-15, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 21 of U.S. Patent No. 8,293,376. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant claim limitations are found in, rendered obvious due to overlapping ranges (see MPEP 2144.05), or inherent to the product of claims 1-12 and 21 of the issued patent. 

Claims 1 and 7-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/394,248 in view of Renshaw (WO 2004/083480). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant claim limitations are found in, rendered obvious due to overlapping ranges (see MPEP 2144.05), or inherent to the product of claim 1 of the copending application with the exception of the copending claim not reciting spangles of the claimed size or having the recited strontium and calcium content ranges.  However, Renshaw teaches to configure a similar coating for steel strips to have spangles with a size of less than 0.5 mm, including less than 0.2 mm, so that the spangles do not obscure the surface defects in the strip (p. 7, ln. 1-25), which may have other consequences. Therefore, it would have been obvious to one of ordinary skill in the art to configure the product of the copending claim to have spangles with a size of less than 0.5 mm, including less than 0.2 mm, so that the spangles do not obscure the surface defects in the strip. 
Renshaw also teaches that the number of surface defects formed on the surface of a coated steel strip may be reduced by controlling the calcium and strontium content (p. 3, ln. 35-p. 4, ln. 4). Renshaw further states that the strontium concentration should range from 2 to 4 ppm if the coating contains strontium and no calcium, that the calcium concentration should range from 4 to 8 ppm if the coating contains calcium and no strontium, and that the concentration of strontium and calcium is at least 4 ppm if the coating contains strontium and calcium (pg. 5, In. 14-33).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure copending claim's coating to include calcium and/or strontium in the combinations and compositional ranges taught by Renshaw in order to reduce the number of surface defects in the coating and to achieve a desired surface finish.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 7-15, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 15, and 26 of copending Application No. 17/901,419.  
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant claim limitations are found in, rendered obvious due to overlapping ranges (see MPEP 2144.05), or inherent to the product of claims 1-11, 13, 15, and 26 of the issued patent.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renshaw (Renshaw et al.; WO 2004/083480 A1) in view of Maki (Maki et al.; JP 2001-316791 A1), cited herein according to an English language translation, or Kurosaki (US Pat. No. 6,635,359); and claims 14 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renshaw, Maki or Kurasaki, and Friedersdorf (Friedersdorf et. al.; WO 01/27343 A1).  
Regarding claims 1, 7-10, 14, and 33, Renshaw teaches a steel strip coated with an aluminum-zinc-silicon-magnesium alloy coating comprising 50 to 60 wt. % aluminum, 37 to 46 wt. % zinc, 1.2 to 2.3 wt. % silicon, and 2 to 50 ppm (i.e. less than 150 ppm and less than 0.2 wt. %) of calcium and/or strontium that has small spangles with an average size of less than 0.5 mm (Abstract; p. 1, In. 25-29; p. 6, In. 8-11).  The instantly claimed calcium and/or strontium contents are obvious in view of Renshaw. See MPEP 2144.05.  The instantly claimed spangle sizes are anticipated or rendered obvious by Renshaw.  See MPEP 2144.05. 
The teachings of Renshaw differ from the current invention in that his coating is not taught to include 1.5 to 2.5 wt. % of magnesium.  However, Renshaw does teach that the coating may contain magnesium (p. 2, In. 6-9).  Maki additionally teaches that 1 to 15 wt. % magnesium should be added to aluminum-zinc coatings in order to enhance their corrosion resistance (par. 10). It would have been obvious to one of ordinary skill in the art at the time of invention to make the coating of Renshaw with 1 to 15 wt. % magnesium, thereby making it into an "aluminum-zinc-silicon-magnesium alloy" ("Al-Z-Si-Mg alloy") coating, in order to enhance the corrosion resistance of the coating, as taught by Maki (paragraph 10). The claimed magnesium content range is obvious in view of the prior art. See MPEP 2144.05.  It is further noted that Renshaw's teaching of 1 wt. % is magnesium is sufficiently close to the claimed range to also constitute obviousness. See MPEP 2144.05. 
As noted above, the teachings of Renshaw differ from the current invention in that 1.5 to 2.5 wt. % magnesium is not disclosed as part of the coating. However, as discussed above, Renshaw does teach that the coating contains 1.2 to 2.3 wt. % silicon and may contain magnesium.  Kurosaki further teaches that an Al-Zn coating should contain greater than 1 wt. % and up to 5 wt. % of magnesium when the silicon content is less than 3 wt. % in order to achieve a good corrosion resistance, a desirable microstructure that avoids cracking and provides sufficient workability, and good edge creep resistance (col. 2, ln. 25-32; col. 4, ln. 7-41).  Accordingly, it would have been obvious to one of ordinary skill in the art to include 1 to 5 wt. % of magnesium in Renshaw's coating, which contains less than 3 wt. % silicon, in order to improve/achieve a good corrosion resistance and creep resistance and to form a microstructure that avoids cracking and provides sufficient workability.  The instantly claimed magnesium content range is obvious in view of Kurasaki.  See MPEP 2144.05.  
The teachings of Renshaw also differ from the current invention in that his coating is not taught to be modified with titanium boride.  However, Applicant incorporates the teachings of Friedersdorf by reference, teaching that it is known to modify aluminum-zinc-silicon alloys with titanium boride in order to minimize the spangle size (Applicant's Specification, par. 50). In addition to reducing the spangle size, Friedersdorf teaches that modifying zinc-aluminum coatings with titanium boride results in improved surface finish, reduced crack size from bending, and potential improvements in tension bend rust staining (pg. 8, par. 5-pg. 9, par. 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify the prior art coating with titanium boride, because Renshaw teaches small spangles (as discussed above), because incorporation of titanium boride into aluminum-zinc-silicon alloys (such as Renshaw's) to minimize spangle size is known in the art, and because doing so would improve the surface finish, reduce crack size, and potentially improve tension bend rust staining. Therefore, the prior art coating is a titanium boride-modified Al-Z-Si-Mg alloy coating.
Although none of the cited prior art discuss the ductility of their coating in terms of crack severity, which might considered a difference from the current invention, as discussed above, it would have been obvious to one of ordinary skill in the art at the time of invention to make a metal coating of the recited composition, with the recited spangles, and, therefore, with the recited structure.  A chemical composition and its properties are inseparable and products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.01.  As is also disclosed in the instant specification (Applicant's Specification, par. 53-54), the prior art coating is also applied onto a heat-treated steel strip by hot-dipping (Renshaw, claim 1).  Therefore, if the prior art teaches the identical chemical composition, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). In the instant case, the prior art renders obvious a steel strip coated with the recited coating composition and structure, and, therefore, the recited ductility properties, including the capability of demonstrating the recited crack severity ratings, are necessarily present.  Additionally, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).  When the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. (MPEP 2112.02).  Therefore, based upon the similarities of the materials and the chemical composition(s); properties including the recited ductility and cracking properties are necessarily present and also expected to be commensurate with the claims.  Furthermore, as Friedersdorf teaches that the sizes of cracks formed from bending a coated steel strip are reduced by adding titanium boride to a coating and that spangle size is reduced by adding the titanium boride, the prior art coating is expected to demonstrate a better "crack severity rating" and, therefore, "greater ductility", than at least some other "reference metal" alloy coating containing the same nominal quantities of aluminum, zinc, silicon, and magnesium and omitting the titanium boride additive, including a zinc-aluminum-silicon-magnesium coating of a composition meeting the claimed coating composition requirements minus titanium boride, which would also be expected to have larger spangles. 

Regarding claims 11-13, Renshaw teaches that the strontium concentration ranges from 2 to 4 ppm if his coating contains strontium and no calcium, that the calcium concentration ranges from 4 to 8 ppm if the coating contains calcium and no strontium, and that the concentration of strontium and calcium is at least 4 ppm if the coating contains strontium and calcium (p. 5, In. 14-33).
Regarding claim 15, Renshaw's coating does not contain vanadium or chromium as deliberate alloy elements (p. 9, In. 18-20).
Claims 1 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurosaki (US Pat. No. 6,635,359) in view of Kim (US Pat. No. 4,500,561) or Renshaw; claims 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurasaki, Kim and/or Renshaw; and claims 14 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurasaki, Kim and/or Renshaw, and Friedersdorf.  
Regarding claims 1, 7-9, 14, and 33, Kurasaki teaches a steel strip coated with an aluminum-zinc-silicon-magnesium alloy coating comprising 45 to 70 wt. % aluminum, 0.5 to 3 wt. % silicon, 1 to 5 wt. % magnesium, optionally, 0.01 to 0.5 wt. %  calcium, optionally, 0. 01 to 0.5 wt. % strontium, and a remainder of zinc (Abstract; col. 2, ln. 45-51). The instantly claimed composition is obvious in view of Kurasaki.  See MPEP 2144.05. 
The teachings of Kurasaki differ from the current invention in that the size of spangles in the coating discussed above are not disclosed.  However, Kim teaches that zinc-containing coatings form characteristic spangles on the surfaces of steels and that it is desirable to reduce the size of the spangles to less than about 1 mm in order to achieve a good appearance and to render the coating surface suitable for painting (col. 2, 5-10).  Kim further teaches that coatings with spangle sizes in the range of 0.05 to 0.5 mm are desirably small and their size has been controlled to a desirable extent (col. 3, ln. 2-12; col. 8, ln. 37-41).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Kurasaki's coating to have spangles that are smaller than 1 mm, including having sizes in the range of 0.05 to 0.5 mm, in order to achieve a coating surface with a good appearance that is suitable for painting and because Kim teaches that such a spangle size range is desirably controlled, small, and appropriate and useful for such coatings.  The instantly claimed spangle size range is anticipated or rendered obvious by Kim.  See MPEP 2144.05.  
As noted above, Kurasaki does not teach the spangle size for the above-discussed coating.  However, Renshaw teaches to configure a similar coating for steel strips to have spangles with a size of less than 0.5 mm, including less than 0.2 mm, so that the spangles do not obscure the surface defects in the strip (p. 7, ln. 1-25), which may have other consequences. Therefore, it would have been obvious to one of ordinary skill in the art to configure the product of the copending claim to have spangles with a size of less than 0.5 mm, including less than 0.2 mm, so that the spangles do not obscure the surface defects in the strip. 
The teachings of Kurasaki also differ from the current invention in that his coating is not taught to be modified with titanium boride.  However, Applicant incorporates the teachings of Friedersdorf by reference, teaching that it is known to modify aluminum-zinc-silicon alloys with titanium boride in order to minimize the spangle size (Applicant's Specification, par. 50). In addition to reducing the spangle size, Friedersdorf teaches that modifying zinc-aluminum coatings with titanium boride results in improved surface finish, reduced crack size from bending, and potential improvements in tension bend rust staining (pg. 8, par. 5-pg. 9, par. 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify the prior art coating with titanium boride, because Renshaw teaches small spangles (as discussed above), because incorporation of titanium boride into aluminum-zinc-silicon alloys (such as Kurasaki's) to minimize spangle size is known in the art, and because doing so would improve the surface finish, reduce crack size, and potentially improve tension bend rust staining. Therefore, the prior art coating is a titanium boride-modified Al-Z-Si-Mg alloy coating.
Although none of the cited prior art discuss the ductility of their coating in terms of crack severity, which might considered a difference from the current invention, as discussed above, it would have been obvious to one of ordinary skill in the art at the time of invention to make a metal coating of the recited composition, with the recited spangles, and, therefore, with the recited structure.  A chemical composition and its properties are inseparable and products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.01.  As is also disclosed in the instant specification (Applicant's Specification, par. 53-54), the prior art coating is also applied onto a heat-treated steel strip by hot-dipping (Renshaw, claim 1).  Therefore, if the prior art teaches the identical chemical composition, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). In the instant case, the prior art renders obvious a steel strip coated with the recited coating composition and structure, and, therefore, the recited ductility properties, including the capability of demonstrating the recited crack severity ratings, are necessarily present.  Additionally, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).  When the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent. (MPEP 2112.02).  Therefore, based upon the similarities of the materials and the chemical composition(s); properties including the recited ductility and cracking properties are necessarily present and also expected to be commensurate with the claims.  Furthermore, as Friedersdorf teaches that the sizes of cracks formed from bending a coated steel strip are reduced by adding titanium boride to a coating and that spangle size is reduced by adding the titanium boride, the prior art coating is expected to demonstrate a better "crack severity rating" and, therefore, "greater ductility", than at least some other "reference metal" alloy coating containing the same nominal quantities of aluminum, zinc, silicon, and magnesium and omitting the titanium boride additive, including a zinc-aluminum-silicon-magnesium coating of a composition meeting the claimed coating composition requirements minus titanium boride, which would also be expected to have larger spangles. 

Regarding claims 10-13, the teachings of Kurasaki differ from the current invention in that calcium and strontium are not taught to be present in the claimed ranges.  However, Renshaw teaches that the number of surface defects formed on the surface of a coated steel strip may be reduced by controlling the calcium and strontium content (p. 3, ln. 35-p. 4, ln. 4). Renshaw  further teaches that the strontium concentration should range from 2 to 4 ppm if the coating contains strontium and no calcium, that the calcium concentration should range from 4 to 8 ppm if the coating contains calcium and no strontium, and that the concentration of strontium and calcium is at least 4 ppm if the coating contains strontium and calcium (pg. 5, In. 14-33).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Kurasaki's coating to include calcium and/or strontium in the combinations and compositional ranges taught by Renshaw in order to reduce the number of surface defects in the coating and to achieve a desired surface finish.  

Regarding claim 15, although Kurasaki does not explicitly teach to omit chromium and vanadium as deliberate alloying elements in his coating, which might be considered a difference from the current invention, Kurasaki merely teaches that it is optional to include chromium (col. 2, ln. 54-61) and makes no disclosure of including vanadium in his coating. As such, the coating is presumed to be free of vanadium.  Furthermore, it would have been obvious to one of ordinary skill in the art to exclude chromium and vanadium as deliberate alloying elements in Kurasaki's coating because chromium is only disclosed as being optional, which clearly allows for the element's exclusion, and because Kurasaki makes no disclosure of vanadium being present in the coating at all.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784